Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 103 over US 345 or CN 770 is withdrawn since Applicant has perfected priority by filing a certified translation of the priority document, which antedates the applied references.

The rejection under section 103 over US 165 or WO 412 in view of Behrens is withdrawn in favor of the following new grounds of rejection, which are necessitated by Applicant’s amendments:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 12, 15, 23, 25, 31-33 remain rejected under 35 U.S.C. 103 as being unpatentable over US 10,590,165 (US 165), or its counterpart, WO 2016123412, in view of Behrens, Mabs, 01 Jan 2014, 6(1):46-53 (Behrens) in further view of Bhat et al., The Next Step in Homogenous Bioconjugate Development: Optimizing Payload Placement and Conjugate Composition, 2014, downloaded 23 March 2022 from https://bioprocessintl.com/manufacturing/monoclonal-antibodies/next-step-homogenous-bioconjugate-development-optimizing-payload-placement-conjugate-composition/ (Bhat).

US 165 teaches the following ADC’s:

    PNG
    media_image1.png
    376
    599
    media_image1.png
    Greyscale




The patent teaches that trastuzumab is recognized as ubiquitous in the art. 
US 165 fails to explicitly teach conjugation via light chains.  However, Behrens teaches that conjugation to the light chains was known:

    PNG
    media_image2.png
    111
    335
    media_image2.png
    Greyscale

In this manner, conjugation to the light chains was within the purview of those of ordinary skill, and therefore, prima facie obvious.



However, US 165 specifically exemplifies trastuzumab, see Example 10, and anti-HER2 antibodies, see Example 9. 
Conjugates wherein the cytotoxic agents are conjugates to lysine residues of the same peptide of the light chain of the antibody, are known, see Bhat.
Moreover, the product-by-process steps do not add limitations on the product, i.e., the instant conjugate.
Therefore, the rejection is maintained.

. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642